Fourth Court of Appeals
                           San Antonio, Texas
                                JUDGMENT
                              No. 04-14-00298-CR

                             Elvin Laron BURNES,
                                   Appellant

                                       v.

                             The STATE of Texas,
                                   Appellee

          From the 227th Judicial District Court, Bexar County, Texas
                        Trial Court No. 2013CR5493
               Honorable Philip A. Kazen, Jr., Judge Presiding

BEFORE JUSTICE ANGELINI, JUSTICE MARION, AND JUSTICE BARNARD

In accordance with this court’s opinion of this date, this appeal is DISMISSED.

SIGNED June 18, 2014.


                                        _________________________________
                                        Karen Angelini, Justice